DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12 July 2022 is hereby acknowledged. Claims 1-3 and 6-16 as amended are pending, with claims 9-15 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12 July 2022. In particular, claim 1 has been amended to recite a viscosity that was not previously recited. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/073422 A1 (“Ikuta”) in view of US 4,946,613 (“Ishikawa”), DE 2014006519 A1 (“Luthe”) and WO 2007/145309 A1 (“Ito”).
WO 2010/073422 A1 was made of record with applicant’s IDS dated 6 June 2021. A partial machine translation is enclosed.
	As to claims 1 and 2, Ikuta teaches a light-cured resin composition for producing three dimensional objects (abstract). Ikuta states that the composition may be used in a process involving selective irradiation with a light source (see Fig. 3, showing light source curing portions of resin). Ikuta teaches the composition uses magnetic fine particles and a photocurable resin (translation, ll. 217-219). Ikuta teaches the magnetic particles may be iron or iron oxide) (translation, ll. 141-143), which are the same type as recited, and thus presumed to be detectable by a metal detector. Ikuta teaches the particles are preferably present in 10 to 50 parts by weight per 100 parts of the composition (translation, ll. 144-148), which is within the recited range. 
	Ikuta differs from claims 1 and 2 in that Ikuta does not disclose the surface treatment of the particles. However, Ikuta is concerned with dispersibility in the resin. Moreover, it is known from Ishikawa, that surface treatment of magnetic particles can be used to improve dispersibility in resin (5:62-67), including silane coupling agent treatment (example VI, 10:25-45), and as such, the modification of metal containing particles using silane coupling agent is an obvious modification, as Ishikawa teaches the utility of such surface treatment.
	Ikuta teaches fine magnetic particles, but does not teach the recited particle size range. However, it is known from Luthe that micro and nanoscale fine magnetizable particles may be used in forming magnetizable polymer compostions, and teaches that 2 to 500 nm (0.02 to 0.5 micrometers) is suitable for magnetizable composites (para. 0058-0060), and as such, the use of magnetizable particles in the recited particle size is known from the art including Luthe.
	Ikuta teaches the use of thickeners for thickening the composition, but does not recite a viscosity. However, it is known that photocurable compositions for stereolithography may be formed from epoxy photocurable compositions having viscosity in the recited range, as demonstrated by Ito, para. 0094, table 2 (showing compositions having viscosity in the range of 360-390 mPa s, or 0.36-0.39 Pa s), and thus it is presumed that photocuring compositions for purposes of stereolithography may be formed at viscosities in the recited range.
	As to claim 6, Ikuta teaches that the photocurable compound may be epoxy (translation, ll. 100-102), which is also a thermally polymerizable compound, as set forth in applicant’s specification, p. 15.
	As to claim 7, Ikuta teaches a three dimensional structure by stereolithography (translation, ll. 107-108).
	As to claim 8, Ikuta teaches a composition formed by dropping resin onto glass, irradiating, and removing uncured portion (translation. ll. 258-270) in one scan, and thus no layered structure.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/073422 A1 (“Ikuta”) in view of in view of US 4,946,613 (“Ishikawa”), DE 2014006519 A1 (“Luthe”) and WO 2007/145309 A1 (“Ito”) as applied to claim 1, further in view of US 2016/0116842 (“Choi”).
As to claim 3, Ikuta teaches the use of thickener (translation, ll. 84-86), and is not limiting, but does not disclose the recited thickeners. However, bentonite and montmorillonite (clay minerals) are known as thickeners useful in photocurable compositions (abstract; para. 0170), and as such the use of clay minerals is a known thickener to a person of ordinary skill in the art.

Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/073422 A1 (“Ikuta”) in view of in view of US 4,946,613 (“Ishikawa”), DE 2014006519 A1 (“Luthe”) and WO 2007/145309 A1 (“Ito”) as applied to claim 1, further in view of JP 2017-007116 A (“Yoshida”).
A partial machine translation is enclosed.
As to claims 3 and 16, Ikuta teaches thickening agents, but does not recite the specific materials of claims 3 and 16. However, Yoshida teaches photocurable compositions for stereolithography, and teaches the utility of using cellulose nanofibers to adjust viscosity therein and provide enhanced mechanical strength (translation, 2nd page). As such, the addition of cellulose nanofibers would be an obvious modification of a photocurable resin as suggested by Yoshida.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764